Case 3:19-cv-01226-L-AHG Document 19 Filed 11/08/19 PageID.2142 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA
10

11
     MATTHEW JONES, et al.,                              Case No.: 3:19-cv-01226-L-AHG
                                           Plaintiffs,
12
     v.                                                  ORDER:
13
     XAVIER BECERRA, in his official                     GRANTING JOINT MOTION FOR
14
     capacity as Attorney General of the                 LEAVE TO FILE SECOND
15                                                       AMENDED COMPLAINT [Doc. 17]
     State of California, et al.,
16
                                        Defendants. GRANTING IN PART AND
17                                                  DENYING IN PART JOINT
18                                                  MOTION FOR LEAVE TO FILE
                                                    EXCESS PAGES [Doc. 18]
19

20

21            Having considered the parties’ joint motion for leave to file a second
22   amended complaint [doc. 17], the Court finds that good cause exists, and Plaintiffs
23   shall file their Second Amended Complaint as follows:
24            1. Plaintiffs shall file and electronically serve their Second Amended
25
                 Complaint on or before November 12, 2019;

26            2. Plaintiffs shall file and electronically serve their motion for preliminary
27               injunction within 2 court days of the filing of their Second Amended
                 Complaint; and
28
                                    [PROPOSED] ORDER ALLOWING PLAINTIFFS TO FILE SECOND AMENDED COMPLAINT
                                                                                     (3:19-CV-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 19 Filed 11/08/19 PageID.2143 Page 2 of 2




 1           3. Defendants shall file and electronically serve their pleading responsive to
 2
                Plaintiffs’ Second Amended Complaint within 14 days after the filing of
                the Second Amended Complaint.
 3

 4           Having also considered the parties’ joint motion to exceed the page limits in
 5   briefing Plaintiffs’ motion for preliminary injunction [doc. 18], the Court finds good
 6   cause exists to grant leave to both parties to exceed the Civil Local Rule 7.1.h 25-page
 7   limit on motion briefs and opposition briefs up to five (5) additional pages. Therefore,
 8   the parties’ joint motion is GRANTED IN PART and DENIED IN PART.
 9           IT IS SO ORDERED.
10

11   November 8, 2019                                         _________________________
                                                              Hon. M. James Lorenz
12                                                            United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 2
                            [PROPOSED] ORDER GRANTING PLAINTIFFS LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                                                   (3:19-CV-01226-L-AHG)
